Citation Nr: 1205011	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  10-01 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a low back strain with degenerative disc disease and disc protrusion at L5-S1.

2.  Entitlement to service connection for internal hemorrhoids.



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1999 to November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In that decision, the RO granted the Veteran's claim for service connection for a lumbar spine disorder and assigned an initial rating of 10 percent effective from November 8, 2008.  The RO also denied the claim for service connection for internal hemorrhoids.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.



REMAND

Lumbar Spine Disability

In his January 2010 substantive appeal, the Veteran wrote that his lumbar spine disability had worsened since his last VA examination, which was conducted in February 2009.  Specifically, he wrote that his back pain now radiated into his lower extremities.  The Board notes that the February 2009 VA examination did not contain any findings regarding neurological impairment in the lower extremities.

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In light of the Veteran's contentions regarding his worsened symptoms and the possibility of neurological manifestations associated with his lumbar spine disability, the Board finds that an additional VA examination is necessary.  



Internal Hemorrhoids Disability

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

VA regulations provide that, where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  In addition, the Court of Appeals for Veterans Claims has held that VA has a duty to provide an examination during periods of reported exacerbations, if possible.  Ardison v. Brown, 6 Vet. App. 405 (1994). 

In this case, the Veteran's service treatment records document assessments of internal hemorrhoids in September 2004 and in January 2007; however, a June 2008 service discharge examination noted a history of hemorrhoids without current manifestations.  The Veteran was provided a VA examination in February 2009 in connection with his current claim.  The examiner also noted a history of internal hemorrhoids, but found no current manifestations during a physical examination.  

In a January 2010 substantive appeal, the Veteran requested that he be reevaluated for internal hemorrhoids.  In particular, he acknowledged that he did not have active hemorrhoids during the February 2009 VA examination, but contended that he continued to suffer from the condition and asked that he be evaluated when the condition is active.  He indicated that he has painful bloody stools for a period of two weeks at a time.  In addition, the Veteran's wife submitted a statement in January 2010 in which she also noted that he had bloody stool and excruciating pain.  

In light of these contentions, the Board finds that an additional VA examination would be helpful in ascertaining the nature and etiology of an internal hemorrhoids or residuals thereof that are present.

The Veteran is also advised that the current evidentiary record does not contain any treatment records other than the February 2009 VA examination.  He has also not completed appropriate authorization forms to allow VA to obtain any private treatment records.  VA is only obligated to obtain records which have been properly identified, for which an appropriate authorization form has been submitted and which are pertinent to the claim on appeal.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159(e)(2).


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his internal hemorrhoids.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file. 

2.  Following the completion of the above development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected low back strain with degenerative disc disease at L5-21.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected spine disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.  He or she should also indicate whether there is muscle spasm or guarding severe enough to result in an abnormal gait, or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In addition, the examiner should state the total duration of incapacitating episodes over the past 12 months and identify and describe all neurological manifestations of the service-connected spine disability.  In so doing, he or she should opine as to whether there are any neurological symptoms, such as bowel or bladder impairment, sciatica, or radiculopathy, that are attributable to the Veteran's service-connected lumbar spine disability.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any internal hemorrhoids that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  It should be noted that the Veteran's service treatment records show that he was assessed as having internal hemorrhoids, but he did not have any manifestations at the time of his separation from service.

The Veteran was not found to have any current internal hemorrhoids during a February 2009 VA examination, and he has acknowledged that the condition was not active at that time.  However, both he and his wife have contended that he has since had bloody stools and pain. 

It should also be noted that the United States Court of Appeals for Veterans Claims (Court) has held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any point during the pendency of that claim. McClain v. Nicholson, 21 Vet. App. 319, 312 (2007). 

The examiner should comment as to whether it is at least as likely as not that the Veteran currently has internal hemorrhoids or residuals thereof that are related to his military service, including his symptomatology therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 


The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


